DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 20 -21 and claim 8, lines 18-19, the phrase “obtaining a position of the first light transmittance adjustment region in the light transmittance adjustment portion or the light transmittance adjustment plate” is considered to be indefinite.   In claim 1 lines 2-3 and in the specification, the light transmission adjustment plate is defined as having a  light transmittance adjustment portion.  It is unclear how the light transmittance adjustment portion and light transmittance plate differ.    The light transmittance adjustment plate includes just light transmittance portions.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3,4, 6-8, 10 and 13-14 are rejected under 35 U.S.C. 102 (a) (1) is anticipated by Govindasamy US Patent Application Publication No. 2018/0089516.
Govindasamy discloses an antiglare method for a vehicle antiglare system,
(claim 1) wherein an antiglare system comprises a light transmittance adjustment plate (windshield 101) , the light transmittance adjustment plate comprising at least one light transmittance adjustment portion (entire portion of windshield but for metal frame 19), the light transmittance adjustment portion comprising at least one first light transmittance adjustment region (111), and 


wherein the method comprises: 

3; paragraph #26 discloses the camera facing the windshield to capture an image in the travel direction of the vehicle) 
a bright region identifying step: identifying a bright region in the image, and obtaining a position of the bright region in the image (see paragraph #22); 

a light transmittance adjustment region obtaining step: obtaining, according to the position of the bright region, the at least one first light transmittance adjustment region in the light transmittance adjustment plate(see paragraph #28) ; and
 a light transmittance adjusting step: when the bright region is present, adjusting light transmittance of the at least one first light transmittance adjustment region (see paragraph #23); 

wherein obtaining, according to the position of the bright region, the first light transmittance adjustment region in the light transmittance adjustment plate comprises: 
obtaining a position of a boundary of the light transmittance adjustment portion or a position of a mark of the light transmittance adjustment portion in the image(reference mark 105;  see paragraph #23): and
 	obtaining a position of the first light transmittance adjustment region in the light transmittance adjustment portion or the light transmittance adjustment plate according to the position of boundary of the light transmittance adjustment portion or the position of the mark of the light transmittance adjustment portion in the image, and the position of the bright region in the image (see paragraph #43).

In regard to claim 3, Govindasamy discloses comparing pixel values in the image with a preset threshold value, and when a plurality of pixel values in the image are greater than the threshold value, identifying a region where the plurality of pixel values are located as the bright region (see paragraphs #46, 49) .
 
In regard to claim 4, Govindasamy discloses reducing the light transmittance of at least one first light transmittance adjustment region (see paragraphs #53, 54)


In regard to claim 6, Govindasamy discloses the antiglare system is applied to a vehicle, and the light transmittance adjustment plate of the antiglare system is a part of vehicle glass (windshield 111).

In regard to claim 7, Govindasamy discloses the vehicle glass is at least one of front windshield glass (windshield 111) or vehicle door glass.



Govidnasamy discloses a vehicle antiglare system comprising:

(claim 8) a light transmittance adjustment plate(windshield 101)  comprising at least one light transmittance adjustment portion (entire portion of windshield but for metal frame 19), the light transmittance adjustment portion comprising at least one first light transmittance adjustment region, wherein light transmittance of the first light transmittance adjustment region(111),  the at least one first light transmittance adjustment region is adjustable (floating material 111 adjusts transparency; see paragraph (#55) ;
 a camera device configured to capture, from one side of the light transmittance adjustment plate, an image in a direction facing the light transmittance adjustment plate(the camera 1033; paragraph #26 discloses the camera facing the windshield to capture an image in the travel direction of the vehicle); and 
a processing device (225)configured to identify a bright region in the image (paragraph #46, 49), and obtain a position of the bright region in the image(see paragraph #22); obtain, according to the position of the bright region, the at least one first light transmittance adjustment region in the light transmittance adjustment plate; and when a bright region is present, adjust light transmittance of the at least one first light transmittance adjustment region(225, paragraph #53, 54); 
wherein the processing device is configured to: 
obtain a position of a boundary of the light transmittance adjustment portion or a position of a mark (reference mark 105;  see paragraph #23) of the light transmittance adjustment portion in the image: and
 obtain a position of the at least one first light transmittance adjustment region in the light transmittance adjustment portion or the light transmittance adjustment plate according to the position of the boundary of the light transmittance adjustment portion or the position of the mark of the light transmittance adjustment portion in the image, and the position of the bright region in the image (see paragraph #43).

In regard to claim 10, Govindasamy discloses processing device is configured to: compare pixel values in the image with a preset threshold value, and when a plurality of pixel values in the image are greater than the threshold value, identify a region where the plurality of pixel values are located as the bright region (see paragraphs #46, 49).

In regard to claim 13, Govindasamy discloses a light transmittance adjustment plate of the vehicle antiglare system is a part of vehicle glass (windshield 111). 






Allowable Subject Matter
7.	Claims 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
8	Applicant’s arguments with respect to amended claims 1 and 8, have been amended to include the limitations of original dependent claims 2 and 9 respectively, filed February 17, 2022, with respect to both rejection(s) of claims 2 and 9 under 35 USC 102 (a) (1) in view of both Leng and Shanghai Koito Automotive have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Govindasamy US Patent Application Publication No. 2018/0089516.

9	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612